DETAIL ACTION
Applicant’s response, filed 08/24/2022, to the previously presented office action has been considered and made of record. Claims 1-23 are pending further examination.

Response to Arguments
Applicant’s arguments, see page 7 final paragraph of Applicant’s Remarks filed 08/24/2022, with respect to the previously presented 35 USC 101 rejection of claims 14-20 and the currently presented amended claims 14-20 have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the amendments have change the scope of the claims to only fall within statutory type subject matter. Therefore, the previously presented 35 USC 101 rejection of claims 14-20 has been withdrawn. 
Applicant’s arguments, see paged 6-7 of Applicant’s Remarks filed 08/24/2022, with respect to the previously presented 35 USC 112(f) sixth paragraph interpretation of claims 1-7 have been considered and are not persuasive. Applicant’s arguments are drawn to not meeting the required three prongs for a claim limitation to be interpreted using “means for”. In particular Applicant’s argument is drawn to the prong requiring “transitional language” for each of said corresponding “means for” interpreted claim limitations. Applicant has argued that the “transitional language” is not present for said “defect controller” “interface” and “server”. However, Examiner has found these arguments to be non-persuasive for at least the reasoning that each of said corresponding claim limitation has the transitional language configured to following the corresponding “means for” limitations. For at least this reasoning Applicant’s arguments are not persuasive and the interpretation of claims 1-7 based on 35 USC 112(f) sixth paragraph has been maintained.
Applicant’s arguments with respect to the previously presented prior art rejections of claims 1-20 and new claim limitations of claims 21-23 have been considered but are moot. Applicant’s arguments are moot because the argued claim limitations have required the introduction of the teachings of an additional prior art reference that has been shown to make obvious the currently presented set of new and amended claim limitations. See the currently presented 35 USC 103 prior art rejection of claims 1-23 for additional details with regards to the present set of claim limitations and the combined teachings of the prior art. Each of claims 1-23 have been rejected under 35 USC 103 as being non-obvious in view of the additional teachings of Nagata et al (“Defect detection method using deep convolutional neural network, support vector machine and template matching techniques”).

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 13-15, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gazala (US 2019/0168514) in view of Nagata et al (“Defect detection method using deep convolutional neural network, support vector machine and template matching techniques”).

With respect to Claims 1, 8, and 14: A system comprising: [Gazala (Fig 1 – items 100, 104, 106, 107, 110, para 0017-0019 and 0026) has disclosed a processor, memory, and imaging device for performing the disclosed image processing method.]
an interface [Fig 1 and para 0025 of Gazala, wherein image data is received by memory for further processing.] configured to receive an image of media printed on with print data; [Fig 1 and para 0025 of Gazala, wherein image data is received by memory for further processing. Received image data is of the printed nozzle pattern (para 0023 and 0025).]
memory configured to store defect reference data of nozzles belonging to printheads of a printer; and [Gazala (para 0025-0026) reference pattern data of the nozzles are stored for use in comparison to the image of the printed nozzle pattern.]
a print defect controller configured to detect a nozzle defect in the image [Gazala (para 0025-0026) reference pattern data of the nozzles are stored for use in comparison to the image of the printed nozzle pattern. Deviation amount (Gazala para 0026) between the image of the printed pattern and the stored reference pattern are determined based at least on a deviation amount, strength score, and nozzle classification information. A malfunctioning/defective nozzle are detected based on the deviation, strength score, and/or classification information disclosed by Gazala (para 0029). Gazala as not further disclosed using a “trained Deep Neural Network DNN” to perform said defect determination.] 
via a trained Deep Neural Network DNN [Nagata (abstract) has disclosed an image inspection process using a Deep Neural Network trained based on a reference “training dataset” to detect defects in imaged objects for a plurality of different categories of defects.]
based on a comparison of the image with the print data, and [Gazala (para 0025-0026) reference pattern data of the nozzles are stored for use in comparison to the image of the printed nozzle pattern. Deviation amount (Gazala para 0026) between the image of the printed pattern and the stored reference pattern are determined based at least on a deviation amount, strength score, and nozzle classification information. A malfunctioning/defective nozzle are detected based on the deviation, strength score, and/or classification information disclosed by Gazala (para 0029). Furthermore, Nagata (abstract, section 2.1, section 5) has disclosed the comparison of generated feature vectors between input and training image data, as determined by the SVM process for each of a input image and training image, in order to perform the defect classification process.]
to determine a type of the nozzle defect based on a comparison of the nozzle defect with the defect reference data. [Gazala (para 0031) the classification of the nozzles as “intact”, “deviated”, “inconsistent”, and/or “redundant”.]
	[Nagata and Gazala are analogous art of image processing to determine defects in image data containing objects to be inspected, wherein reference “training data” is utilized to determine at least some defect types. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the defect determination by comparison with training/reference/template image data as disclosed by Gazala with the DCNN/DNN type of Nagata to perform the reasonably expected result of determining defects by comparing input image data with stored/reference data corresponding to template/training image data. The motivation for combining would have been to reduce the computational cost and load of defect detection in captured image data as required by the teachings of Gazala using a known DCNN/DNN method of Nagata (section 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Gazala and Nagata to achieve the present set of claim limitations.]

With respect to Claims 2, 9, and 15: The system of claim 1 wherein:
the print defect controller is further configured to determine whether the type of the nozzle defect is one of a deviated nozzle defect [Gazala (para 0031) “deviated”], a clogged nozzle defect [The presented claim limitation only requires one of the following claimed defects be disclosed by the prior art.], and a delaminated nozzle defect [Gazala (para 0031) has disclosed the determination of intact nozzles, wherein delamination is the structural separation of the nozzles, hence “not intact”. Hence identifying intact nozzles are nozzles that are not delaminated.].

With respect to Claims 6, 13, and 19: The system of claim 1 wherein:
the print defect controller is further configured to
determine the type of the nozzle defect based at least in part on a location of the nozzle defect and one or more print system settings. [As per the discussion of at least Claim 1, para 0025 of Gazala, Fig 1 of Gazala: The printer setting “DPI” and reference image data are used to analyze and locate the defective nozzle (para 0027 of Gazala).]

With respect to Claim 7: The system of claim 1 further comprising:
a printer comprising: [Gazala (Fig 1 and para 0017-0019) has disclosed a printer having nozzles (item 102), said nozzles deposing ink (para 0020). Said nozzles being “printheads”.]
a print engine including printheads each having a plurality of nozzles configured to eject ink. [Gazala (Fig 1 and para 0017-0019) has disclosed a printer having nozzles (item 102), said nozzles deposing ink (para 0020). Said nozzles being “printheads”.]
With respect to Claims 21-23: The system of claim 1 wherein:
	the defect reference data used by the print defect controller has been derived from images that exhibit characteristics of a previously defined print defect type. [The teachings of Gazala have disclosed the comparison of input image data with known reference data to determine defects in an input image data. As per the combination of Gazala and Nagata the use of known categorized defect image reference data exhibiting both defects and “OK” image data to train a DNN to be used in the process of comparing defect features of the reference data has been disclosed (abstract and section 2.1 of Nagata).]
	
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gazala (US 2019/0168514) and Nagata et al (“Defect detection method using deep convolutional neural network, support vector machine and template matching techniques”) as applied to at least claim 1 above, in view of the teachings of Billow et al (US 2021/0291513).

With respect to Claims 3, 10, and 16: The system of claim 2 wherein:
the print defect controller is further configured to operate the trained DNN to determine a degree of matching between [Nagata (section 2.1) has disclosed the determination of a score f(x) (see equation 1 of section 2.1) corresponding to a class/category of detects based on the comparison process of the DNN. The score corresponding to a degree of matching of the features of the various defects possibly contained within the input image data and the features of the classes/categories of defects.] the nozzle defect and the defect reference data for each of the deviated nozzle defect, the clogged nozzle defect [Billow (para 0050) clogged nozzle defect type determined). [Billow (para 0040-0041) has disclosed the comparison of the image data and reference image data (Fig 10 and para 0053) to determine attributes of the print job. If the comparison is less than a threshold amount (0040-0041), then an error in the print is determined (para 0042) and adjustment or report/notification to the user/operator is performed (para (0042-0043).  The comparison process including determination of nozzle defects (para 0043-0045), wherein a particular malfunction, misalignment, or lack of ink by said nozzles and print heads are determined based on the diagnostic reference target comparison (para 0043-0045).]
, and the delaminated nozzle defect, wherein an output of the DNN includes a confidence level that an assigned type of defect is correct [Gazala (para 0031 and 0034) has disclosed the determination of a degree of matching to the pattern template that is the “defect reference data” of the present claim. Nagata and Gazala’s combined teachings have disclosed scoring of the defect type, wherein the output of the DNN (see f(x) of section 2.1 of Nagata) is a scoring as to the category of defect. However, Gazala has not further disclosed that a “clogged nozzle defect” is found based on a template matching process as required by the limitations of the present claim.]
[Billow and Gazala in view of Nagata are analogous art of image data processing to determine nozzle defects based on reference pattern comparisons with captured images of printed media, wherein a plurality of types of defects are determined based on various reference patterns. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the type of defects detected by reference pattern template matching disclosed by Gazala in view of Nagata to further include known reference patterns used to detect known nozzle defect types such as clogged nozzles as disclosed by Billow to perform the expected result of determining additional defect types such as clogged nozzles based on the reference pattern template matching process of Gazala in view of Nagata. The motivation for combining would have been to increase the amount of known print nozzle types to be detected and hence increase the effectiveness of the print nozzle inspection process using a known method of print nozzle detection of Gazala in view of Nagata and a known template pattern defining a known defect type as disclosed by the teachings of Billow. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Gazala with Billow and Nagata to achieve the limitations of the present claim.]

Claims 4-5, 11-12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gazala (US 2019/0168514) in view of Nagata et al (“Defect detection method using deep convolutional neural network, support vector machine and template matching techniques”) and Billow et al (US 2021/0291513) as applied to at least claims 1 and 3 above, in view of the teachings of Stoppe et al (US 2021/0279858).

With respect to Claims 4, 11, and 17: The system of claim 3 wherein:
the print defect controller is further configured,
in response to determining that the degree of matching [Degree of matching – para 0033 of Gazala “cross-correlation” or other similarity type measure. Based on comparing test patterns, Gazala (abstract, para 0025-0026, 0031, 0041, 0060, and 0065) has disclosed the identification of malfunctioning nozzles and their locations. A test pattern method being a determination of a degree of matching of an analyzed pattern to a stored pattern as disclosed by Gazala. The determination of the malfunction being the determination of the nozzle being failed or malfunctioning based on a score and exceeding or not said score (para 0025-0026). Hence, the nozzle is determined based on the teachings of Gazala to be classified based on the score “degree of matching” as a malfunctioning or non-malfunctioning nozzle. Gazala in view of Billow has not further disclosed the determination based on scoring of the nozzle as being uncertain with respect to defect/malfunction and the output of the malfunction information to review nozzle defect as required by the following claim limitation “to generate a message for display indicating….nozzle defect”.  Furthermore, as a result of the combination of Gazala with Billow and Nagata the generation of scoring for each of a category of defect has been disclosed (see f(x) in section 2.1 of Nagata). Hence the results of the comparison for defect detection disclosed by each of the references results in a relative match scoring for each type of defect.]
of the nozzle defect is uncertain, [Stoppe (Para 0032-0033) has disclosed a machine vision based automated testing of materials to determine based on a scoring whether the material under test is within tolerances, exceeds tolerances, or is uncertain.  The comparison reference data used for classification being generated by a machine learning method (para 0158 of Stoppe) such that a respective classification result of a malfunction/failed object test is generated based on the scoring of the comparison result (para 0155-0157 of Stoppe, wherein failure is “compliance” and “non-compliance” with respect to a quality value is determined with respect to comparison result with reference image data).]
to generate a message for display indicating to perform a manual review of the nozzle defect. [Stoppe (para 0032) has disclosed that when a determination that the material/object being inspected by the semi-automated method is uncertain, that a manual inspection be performed on the object/material. Thus an event, hence an indication/message, is generated for manual visual inspection of the object/material (para 0032 and 0033-034).]
[Stoppe and Gazala in view of Billow and Nagata are analogous art of image data processing to perform a comparison based machine vision inspection of a material using at least an automated method, a scoring of the comparison result, and a determination of a failure of the inspected object based on the scoring. It would have been obvious to one of ordinary skill in the art to modify the automated comparison result categorization of Gazala in view of Billow and Nagata to compare and classify the object under inspection as uncertain as well as certain (with respect to being scored as malfunction/failed or not) based on the scoring and comparison with automated learned “machine learning” generated result as disclosed by Stoppe, wherein said process further includes additional manual inspection when an uncertain determination has occurred. The motivation for combining would have been to increase the quality of the inspection result (para 0033 of Stoppe) by improving the certainty of the automated portion of the process by learning reference data for comparison based on manual user input. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Stoppe with Gazala in view of Billow and Nagata to achieve the limitations of the present claim.]

With respect to Claims 5, 12, and 18: The system of claim 4 wherein:
the print defect controller is further configured to update the defect reference data based on received manual review data of the nozzle defect. [As part of the manual inspection process performed for the semi-automated process including ANN disclosed by Stoppe for comparison of visual data and reference data (para 0158), the improvement of the reference data used to classify the defects is refined/updated based on the semi-automated process (hence including user manual input as discussed in at least para 0033 of Stoppe).]

With respect to Claim 20: The medium of claim 14 wherein the method further comprises: determining the type of the nozzle defect with a machine learning function using the defect reference data as input to the machine learning function. [Stope (para 0158).]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666